ITEMID: 001-122243
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: BAYKAL AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Guido Raimondi;Helen Keller;Nebojša Vučinić;Peer Lorenzen
TEXT: A list of the applicants is set out in the appendix. Additionally, the case and decision numbers of the impugned proceedings appear in the appendix.
The facts of the case, as submitted by the applicants, may be summarised as follows.
On various dates, the applicants initiated actions before various civil courts or civil proceedings were brought against them before the civil courts. The procedures lasted several years.
A description of the relevant domestic law may be found in Müdür Turgut and Others ((dec.), no 4860/09, §§ 19-26, 26 March 2013).
